     1:21-cv-00105-MGL-SVH     Date Filed 07/23/21   Entry Number 47   Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Jerrald Anthony Folks,                )      C/A No.: 1:21-105-MGL-SVH
                                          )
                      Plaintiff,          )
                                          )
          v.                              )
                                          )
    Sgt. Ellison; Captain Bill Reeves;    )                 ORDER
    Christopher Deloach; Officer          )
    Hanson; Brandy Galloway; Sara         )
    Ledbetter; Captain Nick Gallum;       )
    Investigator Savannah Williams;       )
    and Captain Sawyer,                   )
                                          )
                      Defendants.         )
                                          )

         Jerrald Anthony Folks (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this amended complaint pursuant to 42 U.S.C. § 1983 against

Sgt. Ellison, Captain Bill Reeves, Christopher Deloach, Officer Hanson, 1

Brandy Galloway, Sara Ledbetter, Captain Nick Gallum, Investigator

Savannah Williams, and Captain Sawyer (collectively “Defendants”).

         This matter comes before the court on Plaintiff’s motion for summary

judgment [ECF No. 37] and Hanson’s motion for an extension of time to file an

answer. [ECF No. 45].




1The defendant’s name is now Katherine Breeden, but the court refers to her
as Hanson for consistency.
                                         1
  1:21-cv-00105-MGL-SVH      Date Filed 07/23/21   Entry Number 47   Page 2 of 3




      Plaintiff’s motion states it is brought pursuant to Fed. R. Civ. P. 56 for

summary judgment, but it is more properly construed as a motion for default

judgment against Ellison and Hanson. On July 21, 2021, Ellison filed a motion

arguing that service was improper and contemporaneously filed an answer.

[ECF Nos. 42, 43]. Also on July 21, 2021, Hanson filed a motion requesting

leave to file an answer out of time. [ECF No. 45]. Attached to Hanson’s motion

is an affidavit explaining the circumstances leading to her having failed to

timely file an answer. [ECF No. 45-2].

      Pursuant to Fed. R. Civ. P. 6, the court may “for good cause shown”

extend the time to plead “on motion made after the time has expired if the

party failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). The

United States Supreme Court has defined “neglect” to include late filings

“caused by inadvertence, mistake, or carelessness, as well as by intervening

circumstances beyond the party’s control.” Pioneer Inv. Servs. Co. v. Brunswick

Assoc. Ltd. P’ship, 507 U.S. 380, 388 (1993). The undersigned finds that

Hanson has shown good cause to extend the deadline to answer based on

Hanson’s excusable neglect. The undersigned notes that Plaintiff will not be

prejudiced by the extension, as a scheduling order was only recently issued on

July 9, 2021, and Plaintiff has ample time to conduct discovery.

      For the foregoing reasons, the undersigned grants Hanson’s motion for

an extension of time to answer [ECF No. 45] and direct the Clerk of Court’s

                                       2
  1:21-cv-00105-MGL-SVH    Date Filed 07/23/21   Entry Number 47   Page 3 of 3




office to file the proposed answer at ECF No. 45-1 as a new docket entry.

Additionally the Clerk is directed to term Plaintiff’s motion for summary

judgment [ECF No. 37] as moot.

     IT IS SO ORDERED.



July 23, 2021                             Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                     3
